UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  28 October 2011 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   Enclosure: "Director Declaration" CRH plc 28th October 2011 Pursuant to paragraph 6.6.7 of the Listing Rules, CRH plc hereby notifies the following in relation to Mr. Ernst Bärtschi, who was appointed a Director of the Company on 26th October 2011: (a) Mr. Bärtschi is a director of Bucher Industries AG. He has not been a director of any other publicly listed company in the last five years. (b) There are no details requiring disclosure for Mr. Bärtschi under paragraph 6.6.7 (2) to (6). Contact: Neil Colgan
